                                           Case 19-15265                   Doc 71         Filed 10/01/19                Page 1 of 52


 Fill in this information to identify your case:

 Debtor 1                     Toufic Salim Melki
                              First Name                    Middle Name                     Last Name

 Debtor 2
 (Spouse if, filing)          First Name                    Middle Name                     Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number            19-15265
 (if known)
                                                                                                                                               Check if this is an
                                                                                                                                               amended filing



B 104
For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims Against You and Are Not Insiders                          12/15

If you are an individual filing for bankruptcy under Chapter 11, you must fill out this form. If you are filing under Chapter 7, Chapter 12, or
Chapter 13, do not fill out this form. Do not include claims by anyone who is an insider. Insiders include your relatives; any general partners;
relatives of any general partners; partnerships of which you are a general partner; corporations of which you are an officer, director, person
in control, or owner of 20 percent or more of their voting securities; and any managing agent, including one for a business you operate as a
sole proprietor. 11 U.S.C. § 101. Also, do not include claims by secured creditors unless the unsecured claim resulting from inadequate
collateral value places the creditor among the holders of the 20 largest unsecured claims.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information.

 Part 1:        List the 20 Unsecured Claims in Order from Largest to Smallest. Do Not Include Claims by Insiders.

                                                                                                                                               Unsecured claim
 1                                                                   What is the nature of the claim?                                          $ $807,758.00
              Cynthia Melki
              129 Gibbs Street                                       As of the date you file, the claim is: Check all that apply
              Apt 207                                                        Contingent
              Rockville, MD 20852                                            Unliquidated
                                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
              Contact                                                         Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
              Contact phone                                                         Unsecured claim                                   $


 2                                                                   What is the nature of the claim?              Business Debt -             $ $609,286.70
                                                                                                                   personal guarantee
                                                                                                                   regarding mortgage
                                                                                                                   on 15001 Dufeif Mill
                                                                                                                   Rd. Gaithersburg, MD
                                                                                                                   20878 Montgomery
                                                                                                                   County
                                                                                                                   2.7 acres
                                                                                                                   [owned by CYNASA
              United Bank
              P.O. Box 2373                                          As of the date you file, the claim is: Check all that apply
              Charleston, WV 25328                                           Contingent
                                                                             Unliquidated


B104 (Official Form 104)                         For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                         Page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                        Case 19-15265                      Doc 71         Filed 10/01/19                Page 2 of 52


 Debtor 1          Toufic Salim Melki                                                               Case number (if known)            19-15265

                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 3                                                                   What is the nature of the claim?              Business Debt -               $ $279,747.00
                                                                                                                   personal guarantee
                                                                                                                   regarding mortgage
                                                                                                                   for property located
                                                                                                                   25055 South Ridge
                                                                                                                   Plaza Chantilly, VA
                                                                                                                   20152 Loudoun
                                                                                                                   County
            United Bank
            P.O. Box 2373                                            As of the date you file, the claim is: Check all that apply
            Charleston, WV 25328                                             Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 4                                                                   What is the nature of the claim?              Legal services                $ $83,198.00
            O'Reilly & Mark, P.C.
            12505 Park Potomac Ave., 6th                             As of the date you file, the claim is: Check all that apply
            Floor.                                                           Contingent
            Potomac, MD 20854                                                Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 5                                                                   What is the nature of the claim?                                            $ $81,000.00
            Bank of America
            P.O. Box 15019                                           As of the date you file, the claim is: Check all that apply
            Wilmington, DE 19886-5019                                        Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 19-15265                      Doc 71         Filed 10/01/19                Page 3 of 52


 Debtor 1          Toufic Salim Melki                                                               Case number (if known)            19-15265


                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 6                                                                   What is the nature of the claim?              Legal services                $ $75,000.00
            Jean El Khoury, Esq.
            Jbeil St                                                 As of the date you file, the claim is: Check all that apply
            Elie Kouba, 1st Fl                                               Contingent
            Lourd, Lebanon                                                   Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 7                                                                   What is the nature of the claim?                                            $ $45,000.00
            Theodore Matta, Esq.
            Boulevard Center                                         As of the date you file, the claim is: Check all that apply
            2nd Fl, Facing Palace of Justice                                 Contingent
            Tripoli                                                          Unliquidated
            Lebanon                                                          Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 8                                                                   What is the nature of the claim?              Divorce attorney              $ $30,000.00
            Susan Rubin
            50 West Montgomery Ave., Ste.                            As of the date you file, the claim is: Check all that apply
            105                                                              Contingent
            Rockville, MD 20850                                              Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 9                                                                   What is the nature of the claim?                                            $ $27,550.00
            Salah Gholmieh
            Main Road                                                As of the date you file, the claim is: Check all that apply
            Chtoura                                                          Contingent
            Bekaa Valley Lebanon                                             Unliquidated


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 19-15265                      Doc 71         Filed 10/01/19                Page 4 of 52


 Debtor 1          Toufic Salim Melki                                                               Case number (if known)            19-15265

                                                                              Disputed
                                                                              None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 10                                                                  What is the nature of the claim?              Business debt                 $ $25,051.00
            Citibusiness
            P.O. Box 769018                                          As of the date you file, the claim is: Check all that apply
            San Antonio, TX 78245                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 11                                                                  What is the nature of the claim?                                            $ $25,000.00
            Flury And Associates Inc
            629 WOOD LOT TRAIL RD                                    As of the date you file, the claim is: Check all that apply
            Annapolis, MD 21401                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 12                                                                  What is the nature of the claim?                                            $ $25,000.00
            Saba Armani
            50 Vermon St., #2                                        As of the date you file, the claim is: Check all that apply
            Pawtucket, RI 02860                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 4

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 19-15265                      Doc 71         Filed 10/01/19                Page 5 of 52


 Debtor 1          Toufic Salim Melki                                                               Case number (if known)            19-15265

 13                                                                  What is the nature of the claim?                                            $ $23,074.00
            Costo Citibank
            P.O. Box 6500                                            As of the date you file, the claim is: Check all that apply
            Sioux Falls, SD 57117                                            Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 14                                                                  What is the nature of the claim?                                            $ $21,206.00
            Citi Card
            P.O. Box 70166                                           As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19176-0166                                      Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 15                                                                  What is the nature of the claim?                                            $ $20,000.00
            J. Alberto Martinez, M.D.
            11300 Rockville Pike, #1202                              As of the date you file, the claim is: Check all that apply
            Rockville, MD 20852                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 16                                                                  What is the nature of the claim?              Services                      $ $15,971.75
            Dembo Jones, P.C.
            6010 Executive Blvd. Ste. 900                            As of the date you file, the claim is: Check all that apply
            Rockville, MD 20852                                              Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No



B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                          Page 5

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 19-15265                      Doc 71         Filed 10/01/19                Page 6 of 52


 Debtor 1          Toufic Salim Melki                                                               Case number (if known)            19-15265

            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 17                                                                  What is the nature of the claim?                                            $ $3,067.00
            Citi Card
            P.O. Box 70166                                           As of the date you file, the claim is: Check all that apply
            Philadelphia, PA 19176-0166                                      Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 18                                                                  What is the nature of the claim?              Services                      $ $1,000.00
            Paley Rothman
            4800 Hampden Lane, 6th Fl.                               As of the date you file, the claim is: Check all that apply
            Bethesda, MD 20814                                               Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 19                                                                  What is the nature of the claim?              Services                      $ $0.00
            Deposition Services
            12321 Middlebrook Rd., Ste. 210                          As of the date you file, the claim is: Check all that apply
            Germantown, MD 20874-1518                                        Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                             None of the above apply

                                                                     Does the creditor have a lien on your property?

                                                                              No
            Contact                                                           Yes. Total claim (secured and unsecured)                $
                                                                                    Value of security:                               -$
            Contact phone                                                           Unsecured claim                                   $


 20                                                                  What is the nature of the claim?              LOC                           $ $0.00
            IBL Bank SAL
            Kabbara St.                                              As of the date you file, the claim is: Check all that apply
            Tripoli                                                          Contingent
            Lebanon                                                          Unliquidated
                                                                             Disputed
                                                                             None of the above apply


B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                            Page 6

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                        Case 19-15265                     Doc 71            Filed 10/01/19              Page 7 of 52


 Debtor 1          Toufic Salim Melki                                                               Case number (if known)            19-15265



                                                                     Does the creditor have a lien on your property?

                                                                             No
            Contact                                                          Yes. Total claim (secured and unsecured)                 $
                                                                                   Value of security:                                -$
            Contact phone                                                          Unsecured claim                                    $


 Part 2:      Sign Below

 Under penalty of perjury, I declare that the information provided in this form is true and correct.

 X     /s/ Toufic Salim Melki                                                           X
       Toufic Salim Melki                                                                    Signature of Debtor 2
       Signature of Debtor 1


       Date                                                                                  Date




B 104 (Official Form 104)                        For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                  Page 7

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                                            Case 19-15265                       Doc 71             Filed 10/01/19                   Page 8 of 52
 Fill in this information to identify your case:

 Debtor 1                   Toufic Salim Melki
                            First Name                           Middle Name                          Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MARYLAND

 Case number           19-15265
 (if known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $          2,205,466.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $          1,547,023.75

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $          3,752,489.75

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             665,041.59

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                      0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $          2,197,909.45


                                                                                                                                     Your total liabilities $             2,862,951.04


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $              19,094.82

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $              21,459.34

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                        Case 19-15265                Doc 71     Filed 10/01/19            Page 9 of 52
 Debtor 1      Toufic Salim Melki                                                         Case number (if known) 19-15265

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information               page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                             Case 19-15265                            Doc 71        Filed 10/01/19                Page 10 of 52
 Fill in this information to identify your case and this filing:

 Debtor 1                    Toufic Salim Melki
                             First Name                                 Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                                 Middle Name                     Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MARYLAND

 Case number            19-15265                                                                                                                                    Check if this is an
                                                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                             12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        1715 George Mason Dr., #101                                                     Single-family home                           Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                           the amount of any secured claims on Schedule D:
                                                                                        Duplex or multi-unit building
                                                                                                                                     Creditors Who Have Claims Secured by Property.
                                                                                        Condominium or cooperative

                                                                                        Manufactured or mobile home
                                                                                                                                     Current value of the      Current value of the
        Arlington                         VA        22205-0000                          Land                                         entire property?          portion you own?
        City                              State              ZIP Code                   Investment property                                $350,000.00                 $350,000.00
                                                                                        Timeshare
                                                                                                                                     Describe the nature of your ownership interest
                                                                                        Other                                        (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one       a life estate), if known.
                                                                                        Debtor 1 only                                Fee Simple
        Arlington                                                                       Debtor 2 only
        County                                                                          Debtor 1 and Debtor 2 only
                                                                                                                                         Check if this is community property
                                                                                        At least one of the debtors and another          (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Arlington Medical Center - 950 sq. ft medical office & 2 exam rooms
                                                                                [no lien]




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy
                                            Case 19-15265                 Doc 71           Filed 10/01/19                Page 11 of 52
 Debtor 1        Toufic Salim Melki                                                                                     Case number (if known)          19-15265

       If you own or have more than one, list here:
 1.2                                                                   What is the property? Check all that apply
       1530 Key Blvd. #728                                                    Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Arlington                         VA        22209-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $877,000.00                   $877,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Fee Simple
       Arlington                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       The Atrium Condominium - 2 bedrooms, 2 bath condo
                                                                       Lien - $377,511.85


       If you own or have more than one, list here:
 1.3                                                                   What is the property? Check all that apply
       9701 Fields Ct.                                                        Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Gaithersburg                      MD                                   Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $178,466.00                   $178,466.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Tenants by the Entirety
       Montgomery                                                             Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       1 bedroom condo
                                                                       Lien - $50,040.74




Official Form 106A/B                                                      Schedule A/B: Property                                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                            Case 19-15265                 Doc 71           Filed 10/01/19                Page 12 of 52
 Debtor 1        Toufic Salim Melki                                                                                     Case number (if known)          19-15265

       If you own or have more than one, list here:
 1.4                                                                   What is the property? Check all that apply
       8931 Edgewood Dr.                                                      Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
       Gaithersburg                      MD        20877-0000                 Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $550,000.00                   $550,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only                                   Tenants by the Entirety
       Montgomery                                                             Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Residence: 3200 Sq. Ft. house
                                                                       Lien: $237,489.00


       If you own or have more than one, list here:
 1.5                                                                   What is the property? Check all that apply
       1082/Ftaka Kesrwan                                                     Single-family home                              Do not deduct secured claims or exemptions. Put
       Street address, if available, or other description                                                                     the amount of any secured claims on Schedule D:
                                                                              Duplex or multi-unit building
                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                              Condominium or cooperative

                                                                              Manufactured or mobile home
                                                                                                                              Current value of the          Current value of the
                                                                              Land                                            entire property?              portion you own?
       City                              State              ZIP Code          Investment property                                    $500,000.00                   $250,000.00
                                                                              Timeshare
                                                                                                                              Describe the nature of your ownership interest
                                                                              Other                                           (such as fee simple, tenancy by the entireties, or
                                                                       Who has an interest in the property? Check one         a life estate), if known.
                                                                              Debtor 1 only
                                                                              Debtor 2 only
       County                                                                 Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                              At least one of the debtors and another              (see instructions)
                                                                       Other information you wish to add about this item, such as local
                                                                       property identification number:
                                                                       Debtor asserts 100% interest in property, record title is 1/2 Debtor/ 1/2
                                                                       Fadi Melki


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                   $2,205,466.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                      Schedule A/B: Property                                                                             page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
                                       Case 19-15265                      Doc 71          Filed 10/01/19              Page 13 of 52
 Debtor 1        Toufic Salim Melki                                                                                 Case number (if known)       19-15265
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:     Mercedes                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:    S550 4 door, white                                Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:     2011                                              Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:      107000                            Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         fair condition, few scratches
                                                                     Check if this is community property                              $15,148.00                 $15,148.00
                                                                     (see instructions)



  3.2    Make:       Audi                                      Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Q7, 4x4, White                                  Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2011                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                   85000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         [in Wife's possession]
                                                                     Check if this is community property                              $12,809.00                 $12,809.00
                                                                     (see instructions)



  3.3    Make:       Mercedes                                  Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      GL                                              Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2009                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                Mileage                 Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Located in Lebanon
                                                                     Check if this is community property                              $13,000.00                 $13,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $40,957.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....




Official Form 106A/B                                                       Schedule A/B: Property                                                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                                       Case 19-15265                 Doc 71       Filed 10/01/19      Page 14 of 52
 Debtor 1       Toufic Salim Melki                                                                  Case number (if known)     19-15265


                                    Living room: 4 couches; 3 bookcases; 3 desks; 5 chairs; 4 tables;
                                    5 lamps; 2 stereo(s); 2 Tvs; VCR/DVD players; Misc. DVDs and
                                    cassettes; assorted pictures - $6,615.00
                                    Dining room: 1 table w/ chairs; china closet; silverware; assorted
                                    pictures- $1,905.00
                                    Bedrooms: 4 beds; 1 chair; 2 dressers; 3 chest of drawers; 1
                                    desk; 2 mirrors; 2 lamps - $1,665.00
                                    Kitchen: 1 table with chairs; microwave; set of dishes; cookware;
                                    flatware; utensils - $950.00
                                    Other items: Decorative pillows; Clock; vacuum cleaner; assorted
                                    tools - $620.00                                                                                            $11,755.00


                                    Various rugs                                                                                                 $5,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Computers; ipad; Surface Pro; 1 printer;                                                                     $1,000.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    Various paintings                                                                                            $1,400.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    misc. wearing apparel                                                                                        $1,500.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    Wedding ring - $1,000.00; watch - $400.00                                                                    $1,400.00




Official Form 106A/B                                                 Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                                                Case 19-15265                             Doc 71                 Filed 10/01/19    Page 15 of 52
 Debtor 1         Toufic Salim Melki                                                                                              Case number (if known)   19-15265
13. Non-farm animals
    Examples: Dogs, cats, birds, horses
        No
        Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
     No
        Yes. Give specific information.....

                                            Steinway Piano - in wife's possession                                                                                        $62,000.00


                                            5 oz. gold [believed to be in wife's possession]                                                                               $6,000.00



 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                                $90,055.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                                 Current value of the
                                                                                                                                                             portion you own?
                                                                                                                                                             Do not deduct secured
                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                     Cash                                  $1,700.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:


                                              17.1.       Checking                                Citibank XXX3647                                                         $1,015.00



                                              17.2.       Money Market                            Citibank XXX 3655                                                              $0.00



                                              17.3.       Checking                                PNC XXX 6717                                                               $347.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
     No
     Yes..................        Institution or issuer name:


                                                        E-trade                                                                                                            $1,050.00


19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                 % of ownership:


Official Form 106A/B                                                                       Schedule A/B: Property                                                               page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                                          Case 19-15265              Doc 71        Filed 10/01/19           Page 16 of 52
 Debtor 1         Toufic Salim Melki                                                                       Case number (if known)   19-15265


                                            The Retina Centers of Washington, P.C.                              100%        %                   $177,000.00


                                            Retina One, LLC [wife has 20% interest]
                                            1. Real property - Condo located at 25055 South
                                            Ridge Place,, Ste. 260, Chantilly, VA 20152 -
                                            2400 Sq. ft.                                                        80%         %                   $476,800.00


                                            CYNASA Holdings, LLC [Wife has 25% interest]
                                            [Real property located at 15001 Dufief Mill Rd.,
                                            Gaithersburg, MD 20878-0001 - 2.7 acres - 32
                                            years old deserted office - value $900,000.00]                      75%         %                   $223,000.00


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                         Institution name:

                                         IRA                             Fidelity IRA                                                             $18,507.00


                                         IRA                             IRA with Fidelity                                                      $438,070.00


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                       Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):


                                     Maryland 529 XXX 8598                                                                                          $6,419.00


                                     Maryland 529 XXX 7648                                                                                          $6,615.00


25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
      No
        Yes. Give specific information about them...

Official Form 106A/B                                                 Schedule A/B: Property                                                              page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                       Case 19-15265                 Doc 71       Filed 10/01/19         Page 17 of 52
 Debtor 1       Toufic Salim Melki                                                                     Case number (if known)   19-15265


                                              Patent on "Melki Marker"                                                                            Unknown


27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
        No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Genworth Life insurance XXX 502
                                         [held in trust for children]                         children                                                  $0.00


                                         Northwestern Mutual life insurance -
                                         value $300,000.00 - no surrender value               Held in Trust                                             $0.00


                                         Nationwide life ins. xxx 2310 - value:
                                         $33,471.00 - cash value: $14,506                     Cythia Melki                                      $14,560.00


                                         Genworth Life insurance XXX 170
                                         [held in trust for children]                         children                                                  $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

Official Form 106A/B                                                 Schedule A/B: Property                                                             page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                           Case 19-15265                       Doc 71             Filed 10/01/19                    Page 18 of 52
 Debtor 1        Toufic Salim Melki                                                                                              Case number (if known)        19-15265
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
      No
        Yes. Describe each claim.........

                                                          Saba Armani - abuse of process, defamation, similar claims                                                           Unknown


                                                          Craig Flurry - pending lawsuit                                                                                       Unknown


                                                          Ashraf Gadelrab- potential lawsuit relating to accounting
                                                          work done by defendant.                                                                                              Unknown


                                                          Souumaya Melki - Zakka - lawsuit re condo in Lebanon                                                                 Unknown


                                                          Paul Reinstein - potential lawsuit re divorce                                                                        Unknown


                                                          Metody Tilev - potential lawsuit against former divorce
                                                          lawyers                                                                                                              Unknown


                                                          Alan Solomon - potential claims against lawyer in Flury
                                                          lawsuit and Armani lawsuit                                                                                           Unknown


                                                          Cynthia Melki - Claims arising out of divorce proceeding and
                                                          for contribution to various LLC's                                                                                    Unknown


                                                          Claims against Jean Marie Riachi regarding payments to
                                                          record Cynthia Melki's CD                                                                                          $45,000.00


                                                          Claims against Fadi Melki regarding four townhouses in
                                                          Lebanon, other land in Lebanon                                                                                       Unknown


                                                          Claims against Najwa Melki for $1.6 Million loan                                                                     Unknown


                                                          Claims against Froseen Armani for $9,000 plus Honda in
                                                          Lebanon                                                                                                              Unknown


35. Any financial assets you did not already list
     No
        Yes. Give specific information..

                                                          Retainer held by Etheridge Quinn                                                                                     $5,928.75


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................         $1,416,011.75


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.

Official Form 106A/B                                                           Schedule A/B: Property                                                                               page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy
                                             Case 19-15265                        Doc 71               Filed 10/01/19                     Page 19 of 52
 Debtor 1         Toufic Salim Melki                                                                                                    Case number (if known)   19-15265



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                          $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................               $2,205,466.00
 56. Part 2: Total vehicles, line 5                                                                         $40,957.00
 57. Part 3: Total personal and household items, line 15                                                    $90,055.00
 58. Part 4: Total financial assets, line 36                                                             $1,416,011.75
 59. Part 5: Total business-related property, line 45                                                            $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                   $0.00
 61. Part 7: Total other property not listed, line 54                                             +              $0.00

 62. Total personal property. Add lines 56 through 61...                                                 $1,547,023.75                Copy personal property total          $1,547,023.75

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $3,752,489.75




Official Form 106A/B                                                               Schedule A/B: Property                                                                              page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                           Best Case Bankruptcy
                                       Case 19-15265                      Doc 71      Filed 10/01/19            Page 20 of 52
 Fill in this information to identify your case:

 Debtor 1                Toufic Salim Melki
                         First Name                         Middle Name                 Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-15265
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      9701 Fields Ct. Gaithersburg, MD                               $178,466.00                              $128,425.26      Sumy v Schlossberg, 777
      Montgomery County                                                                                                        F.2d 921 (4th Cir. 1985)
      1 bedroom condo                                                                      100% of fair market value, up to
      Lien - $50,040.74                                                                    any applicable statutory limit
      Line from Schedule A/B: 1.3

      8931 Edgewood Dr. Gaithersburg,                                $550,000.00                               $23,675.00      Md. Code Ann., Cts. & Jud.
      MD 20877 Montgomery County                                                                                               Proc. § 11-504(f)(1)(i)(2)
      Residence: 3200 Sq. Ft. house                                                        100% of fair market value, up to
      Lien: $237,489.00                                                                    any applicable statutory limit
      Line from Schedule A/B: 1.4

      8931 Edgewood Dr. Gaithersburg,                                $550,000.00                              $288,836.00      Sumy v Schlossberg, 777
      MD 20877 Montgomery County                                                                                               F.2d 921 (4th Cir. 1985)
      Residence: 3200 Sq. Ft. house                                                        100% of fair market value, up to
      Lien: $237,489.00                                                                    any applicable statutory limit
      Line from Schedule A/B: 1.4

      2011 Mercedes S550 4 door, white                                $15,148.00                                      $0.00    Md. Code Ann., Cts. & Jud.
      107000 miles                                                                                                             Proc. § 11-504(b)(5)
      fair condition, few scratches                                                        100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-15265                   Doc 71         Filed 10/01/19            Page 21 of 52

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     2011 Audi Q7, 4x4, White 85000 miles                            $12,809.00                                  $3,300.00     Md. Code Ann., Cts. & Jud.
     [in Wife's possession]                                                                                                    Proc. § 11-504(f)(1)(i)(1)
     Line from Schedule A/B: 3.2                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Living room: 4 couches; 3                                       $11,755.00                                  $1,000.00     Md. Code Ann., Cts. & Jud.
     bookcases; 3 desks; 5 chairs; 4                                                                                           Proc. § 11-504(b)(4)
     tables; 5 lamps; 2 stereo(s); 2 Tvs;                                                  100% of fair market value, up to
     VCR/DVD players; Misc. DVDs and                                                       any applicable statutory limit
     cassettes; assorted pictures -
     $6,615.00
     Dining room: 1 table w/ chairs; china
     closet; silverware; assorted pictures-
     $1,905.00
     Line from Schedule A/B: 6.1

     Living room: 4 couches; 3                                       $11,755.00                                                Sumy v Schlossberg, 777
     bookcases; 3 desks; 5 chairs; 4                                                                                           F.2d 921 (4th Cir. 1985)
     tables; 5 lamps; 2 stereo(s); 2 Tvs;                                                  100% of fair market value, up to
     VCR/DVD players; Misc. DVDs and                                                       any applicable statutory limit
     cassettes; assorted pictures -
     $6,615.00
     Dining room: 1 table w/ chairs; china
     closet; silverware; assorted pictures-
     $1,905.00
     Line from Schedule A/B: 6.1

     Various rugs                                                     $5,000.00                                  $3,588.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 6.2                                                                                               Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash                                                             $1,700.00                                  $1,700.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 16.1                                                                                              Proc. § 11-504(f)(1)(i)(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: Citibank XXX3647                                       $1,015.00                                  $1,015.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.1                                                                                              Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Money Market: Citibank XXX 3655                                        $0.00                                     $0.00    Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.2                                                                                              Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking: PNC XXX 6717                                              $347.00                                   $347.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 17.3                                                                                              Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     E-trade                                                          $1,050.00                                  $1,050.00     Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 18.1                                                                                              Proc. § 11-504(b)(5)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                       Case 19-15265                   Doc 71         Filed 10/01/19            Page 22 of 52

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     IRA: Fidelity IRA                                                $18,507.00                                               Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.1                                                                                              Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     IRA: IRA with Fidelity                                          $438,070.00                                               Md. Code Ann., Cts. & Jud.
     Line from Schedule A/B: 21.2                                                                                              Proc. § 11-504(h)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Maryland 529 XXX 8598                                             $6,419.00                                               Md. Code, Educ. Art., §
     Line from Schedule A/B: 24.1                                                                                              18-19A-06.1.
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Maryland 529 XXX 7648                                             $6,615.00                                               Md. Code, Educ. Art., §
     Line from Schedule A/B: 24.2                                                                                              18-19A-06.1.
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Genworth Life insurance XXX 502                                        $0.00                                     $0.00    Md. Code Ann., Ins. §
     [held in trust for children]                                                                                              16-111(a)
     Beneficiary: children                                                                 100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit

     Northwestern Mutual life insurance -                                   $0.00                                     $0.00    Md. Code Ann., Ins. §
     value $300,000.00 - no surrender                                                                                          16-111(a)
     value                                                                                 100% of fair market value, up to
     Beneficiary: Held in Trust                                                            any applicable statutory limit
     Line from Schedule A/B: 31.2

     Nationwide life ins. xxx 2310 - value:                           $14,560.00                               $14,560.00      Md. Code Ann., Ins. §
     $33,471.00 - cash value: $14,506                                                                                          16-111(a)
     Beneficiary: Cythia Melki                                                             100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                          any applicable statutory limit

     Genworth Life insurance XXX 170                                        $0.00                                     $0.00    Md. Code Ann., Ins. §
     [held in trust for children]                                                                                              16-111(a)
     Beneficiary: children                                                                 100% of fair market value, up to
     Line from Schedule A/B: 31.4                                                          any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                                           Case 19-15265                  Doc 71            Filed 10/01/19          Page 23 of 52
 Fill in this information to identify your case:

 Debtor 1                   Toufic Salim Melki
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-15265
 (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Citibank Home Equity                     Describe the property that secures the claim:               $237,489.00               $550,000.00                     $0.00
         Creditor's Name                          8931 Edgewood Dr. Gaithersburg,
                                                  MD 20877 Montgomery County
         P.O. Box 790110
                                                  As of the date you file, the claim is: Check all that
         Saint Louis, MO                          apply.
         63179-0110                                   Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)    HELOC
       community debt

 Date debt was incurred          2007                      Last 4 digits of account number        8396




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                                           Case 19-15265                   Doc 71              Filed 10/01/19            Page 24 of 52

 Debtor 1 Toufic Salim Melki                                                                                  Case number (if known)   19-15265
               First Name                  Middle Name                      Last Name


         United Bank Home
 2.2                                                                                                                $377,511.85           $877,000.00             $0.00
         Mortgage                                   Describe the property that secures the claim:
         Creditor's Name                            1530 Key Blvd. #728 Arlington, VA
                                                    22209 Arlington County
                                                    As of the date you file, the claim is: Check all that
         4801 Frederica St.                         apply.
         Owensboro, KY 42301                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Mortgage
       community debt

 Date debt was incurred                                      Last 4 digits of account number         7874

         United Bank Home
 2.3                                                Describe the property that secures the claim:                    $50,040.74           $178,466.00             $0.00
         Mortgage
         Creditor's Name                            9701 Fields Ct. Gaithersburg, MD
                                                    Montgomery County
                                                    As of the date you file, the claim is: Check all that
         4801 Frederica St.                         apply.
         Owensboro, KY 42301                             Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)    Mortgage
       community debt

 Date debt was incurred          2014                        Last 4 digits of account number         0721


   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $665,041.59
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $665,041.59

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                         Case 19-15265                    Doc 71           Filed 10/01/19                Page 25 of 52
 Fill in this information to identify your case:

 Debtor 1                   Toufic Salim Melki
                            First Name                      Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number            19-15265
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Bank of America                                         Last 4 digits of account number         3601                                                      $81,000.00
              Nonpriority Creditor's Name
              P.O. Box 15019                                          When was the debt incurred?
              Wilmington, DE 19886-5019
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              29742                                                Best Case Bankruptcy
                                       Case 19-15265                   Doc 71            Filed 10/01/19               Page 26 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)         19-15265

 4.2      Citi Card                                                  Last 4 digits of account number       5630                                           $21,206.00
          Nonpriority Creditor's Name
          P.O. Box 70166                                             When was the debt incurred?
          Philadelphia, PA 19176-0166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      Citi Card                                                  Last 4 digits of account number       1207                                             $3,067.00
          Nonpriority Creditor's Name
          P.O. Box 70166                                             When was the debt incurred?
          Philadelphia, PA 19176-0166
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4      Citibusiness                                               Last 4 digits of account number       8741                                           $25,051.00
          Nonpriority Creditor's Name
          P.O. Box 769018                                            When was the debt incurred?
          San Antonio, TX 78245
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Business debt




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15265                   Doc 71            Filed 10/01/19               Page 27 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)         19-15265

 4.5      Costo Citibank                                             Last 4 digits of account number       4029                                           $23,074.00
          Nonpriority Creditor's Name
          P.O. Box 6500                                              When was the debt incurred?
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6      Cynthia Melki                                              Last 4 digits of account number                                                     $807,758.00
          Nonpriority Creditor's Name
          129 Gibbs Street                                           When was the debt incurred?
          Apt 207
          Rockville, MD 20852
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7      Dembo Jones, P.C.                                          Last 4 digits of account number       0294                                           $15,971.75
          Nonpriority Creditor's Name
          6010 Executive Blvd. Ste. 900                              When was the debt incurred?
          Rockville, MD 20852
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15265                   Doc 71            Filed 10/01/19               Page 28 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)         19-15265

 4.8      Deposition Services                                        Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          12321 Middlebrook Rd., Ste. 210                            When was the debt incurred?
          Germantown, MD 20874-1518
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.9      Flury And Associates Inc                                   Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          629 WOOD LOT TRAIL RD                                      When was the debt incurred?
          Annapolis, MD 21401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 0        IBL Bank SAL                                               Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          Kabbara St.                                                When was the debt incurred?
          Tripoli
          Lebanon
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   LOC




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15265                   Doc 71            Filed 10/01/19               Page 29 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)         19-15265

 4.1
 1        J. Alberto Martinez, M.D.                                  Last 4 digits of account number                                                      $20,000.00
          Nonpriority Creditor's Name
          11300 Rockville Pike, #1202                                When was the debt incurred?
          Rockville, MD 20852
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        Jean El Khoury, Esq.                                       Last 4 digits of account number                                                      $75,000.00
          Nonpriority Creditor's Name
          Jbeil St                                                   When was the debt incurred?
          Elie Kouba, 1st Fl
          Lourd, Lebanon
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal services


 4.1
 3        Mauck & Baker, LLC                                         Last 4 digits of account number       1257                                             Unknown
          Nonpriority Creditor's Name
          1 North LaSalle St., Ste. 600                              When was the debt incurred?
          Chicago, IL 60602
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15265                   Doc 71            Filed 10/01/19               Page 30 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)         19-15265

 4.1
 4        O'Reilly & Mark, P.C.                                      Last 4 digits of account number       7482                                           $83,198.00
          Nonpriority Creditor's Name
          12505 Park Potomac Ave., 6th                               When was the debt incurred?
          Floor.
          Potomac, MD 20854
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Legal services


 4.1
 5        Paley Rothman                                              Last 4 digits of account number       8074                                             $1,000.00
          Nonpriority Creditor's Name
          4800 Hampden Lane, 6th Fl.                                 When was the debt incurred?
          Bethesda, MD 20814
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Services


 4.1
 6        Saba Armani                                                Last 4 digits of account number                                                      $25,000.00
          Nonpriority Creditor's Name
          50 Vermon St., #2                                          When was the debt incurred?
          Pawtucket, RI 02860
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15265                   Doc 71            Filed 10/01/19               Page 31 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)         19-15265

 4.1
 7        Salah Gholmieh                                             Last 4 digits of account number                                                      $27,550.00
          Nonpriority Creditor's Name
          Main Road                                                  When was the debt incurred?
          Chtoura
          Bekaa Valley Lebanon
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 8        Susan Rubin                                                Last 4 digits of account number                                                      $30,000.00
          Nonpriority Creditor's Name
          50 West Montgomery Ave., Ste. 105                          When was the debt incurred?
          Rockville, MD 20850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Divorce attorney


 4.1
 9        Theodore Matta, Esq.                                       Last 4 digits of account number                                                      $45,000.00
          Nonpriority Creditor's Name
          Boulevard Center                                           When was the debt incurred?
          2nd Fl, Facing Palace of Justice
          Tripoli
          Lebanon
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                      Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                                       Case 19-15265                    Doc 71           Filed 10/01/19               Page 32 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)          19-15265

 4.2
 0         United Bank                                               Last 4 digits of account number       2017                                                  $279,747.00
           Nonpriority Creditor's Name
           P.O. Box 2373                                             When was the debt incurred?           2015
           Charleston, WV 25328
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - personal guarantee
                                                                                         regarding mortgage for property located
                                                                                         25055 South Ridge Plaza Chantilly, VA
              Yes                                                       Other. Specify   20152 Loudoun County


 4.2
 1         United Bank                                               Last 4 digits of account number       2017                                                  $609,286.70
           Nonpriority Creditor's Name
           P.O. Box 2373                                             When was the debt incurred?           2015
           Charleston, WV 25328
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Business Debt - personal guarantee
                                                                                         regarding mortgage on 15001 Dufeif Mill
                                                                                         Rd. Gaithersburg, MD 20878 Montgomery
                                                                                         County
                                                                                         2.7 acres
              Yes                                                       Other. Specify   [owned by CYNASA Holdings, LLC]

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Christopher J. Gowen                                          Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Gowen Silva & Winograd PLLC                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 513 Capitol Ct., NE, Ste 100
 Washington, DC 20002
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Christopher J. Gowen, Esq.                                    Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Gowen Silva & Winograd PLLC                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 513 Capitol Court, NE, Ste. 100
 Washington, DC 20002
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                       Case 19-15265                     Doc 71          Filed 10/01/19               Page 33 of 52
 Debtor 1 Toufic Salim Melki                                                                             Case number (if known)          19-15265
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ellery Johannessen                                            Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 4550 Montgomery Ave., Ste. 706N                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Bethesda, MD 20814
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                2,197,909.45

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                2,197,909.45




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                         Case 19-15265                      Doc 71   Filed 10/01/19         Page 34 of 52
 Fill in this information to identify your case:

 Debtor 1                  Toufic Salim Melki
                           First Name                         Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF MARYLAND

 Case number           19-15265
 (if known)
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                    State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       Hector J. Velez                                                              Residential lease beginning: 8/1/2018
               Giannina M. Velez                                                            $4,000.00 per month
               1530 Key Blvd., #728
               Arlington, VA 22209

     2.2       Katayoon Farahbod                                                            Residential lease beginning: 10/1/2017
               Mohammad Farzeneh Kari                                                       $1,400.00 per month
               9701 Fields Rd., #1803
               Gaithersburg, MD 20878




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                          Case 19-15265                        Doc 71     Filed 10/01/19      Page 35 of 52
 Fill in this information to identify your case:

 Debtor 1                   Toufic Salim Melki
                            First Name                           Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)        First Name                           Middle Name                Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MARYLAND

 Case number           19-15265
 (if known)
                                                                                                                                      Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                     Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                              Check all schedules that apply:


    3.1         CYNASA Holdings, LLC                                                                          Schedule D, line
                15020 Shady Grove Rd., Ste. 302                                                               Schedule E/F, line    4.21
                Rockville, MD 20850
                                                                                                              Schedule G
                                                                                                            United Bank



    3.2         Retina One, LLC                                                                               Schedule D, line
                8931 Edgewood Rd.                                                                             Schedule E/F, line    4.20
                Gaithersburg, MD 20877-1542
                                                                                                              Schedule G
                                                                                                            United Bank




Official Form 106H                                                                      Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                                     Case 19-15265          Doc 71        Filed 10/01/19              Page 36 of 52



Fill in this information to identify your case:

Debtor 1                      Toufic Salim Melki

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MARYLAND

Case number               19-15265                                                                      Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
                                                                      Not employed                                Not employed
       information about additional
       employers.
                                             Occupation            Ophthalmologist
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Retina Centers of Washington

       Occupation may include student        Employer's address    15020 Shady Grove Rd., Ste.
       or homemaker, if it applies.                                315
                                                                   Rockville, MD 20850

                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $         9,175.00        $             N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$            N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      9,175.00               $      N/A




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
                               Case 19-15265               Doc 71        Filed 10/01/19                  Page 37 of 52


Debtor 1   Toufic Salim Melki                                                                    Case number (if known)    19-15265


                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $        9,175.00     $             N/A

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        2,148.88     $               N/A
     5b.    Mandatory contributions for retirement plans                                  5b.        $            0.00     $               N/A
     5c.    Voluntary contributions for retirement plans                                  5c.        $            0.00     $               N/A
     5d.    Required repayments of retirement fund loans                                  5d.        $            0.00     $               N/A
     5e.    Insurance                                                                     5e.        $            0.00     $               N/A
     5f.    Domestic support obligations                                                  5f.        $            0.00     $               N/A
     5g.    Union dues                                                                    5g.        $            0.00     $               N/A
     5h.    Other deductions. Specify:                                                    5h.+       $            0.00 +   $               N/A
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            2,148.88     $               N/A
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $            7,026.12     $               N/A
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $      12,068.70      $               N/A
     8b. Interest and dividends                                                           8b.        $           0.00      $               N/A
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $               N/A
     8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
     8e. Social Security                                                                  8e.        $              0.00   $               N/A
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $               N/A
     8g. Pension or retirement income                                                     8g. $                     0.00   $               N/A
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $               N/A

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          12,068.70      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              19,094.82 + $          N/A = $          19,094.82
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.   $         19,094.82
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
                                   Case 19-15265                Doc 71             Filed 10/01/19          Page 38 of 52



Fill in this information to identify your case:

Debtor 1                 Toufic Salim Melki                                                                 Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                              A supplement showing postpetition chapter
(Spouse, if filing)                                                                                                   13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF MARYLAND                                                        MM / DD / YYYY

Case number           19-15265
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                   12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for    Dependent’s relationship to          Dependent’s       Does dependent
      Debtor 2.                                    each dependent..............     Debtor 1 or Debtor 2                 age               live with you?

      Do not state the                                                                                                                        No
      dependents names.                                                             Son                                  3                    Yes
                                                                                                                                              No
                                                                                    Son                                  6                    Yes
                                                                                                                                              No
                                                                                    Daughter                             8                    Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                           4. $                             2,017.34

      If not included in line 4:

      4a. Real estate taxes                                                                                4a.    $                             600.00
      4b. Property, homeowner’s, or renter’s insurance                                                     4b.    $                             304.00
      4c. Home maintenance, repair, and upkeep expenses                                                    4c.    $                             312.00
      4d. Homeowner’s association or condominium dues                                                      4d.    $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.    $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                              page 1
                                 Case 19-15265                 Doc 71           Filed 10/01/19              Page 39 of 52


Debtor 1     Toufic Salim Melki                                                                        Case number (if known)      19-15265

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                475.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                201.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                381.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                               720.00
8.    Childcare and children’s education costs                                                 8. $                                             3,877.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               105.00
10.   Personal care products and services                                                    10. $                                                 40.00
11.   Medical and dental expenses                                                            11. $                                                415.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 275.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  20.00
14.   Charitable contributions and religious donations                                       14. $                                                  20.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                  450.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  266.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                    0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                    0.00
      17c. Other. Specify: ezStorage                                                       17c. $                                                  245.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                              6,000.00
19.   Other payments you make to support others who do not live with you.                         $                                                 0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                   0.00
      20b. Real estate taxes                                                               20b. $                                                   0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                  79.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                 305.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                   0.00
21.   Other: Specify:    Nanny                                                               21. +$                                             1,800.00
      Children's medical/dental                                                                   +$                                            1,195.00
      Children's recreation                                                                       +$                                            1,232.00
      children's haircuts                                                                         +$                                               15.00
      Children's clothing                                                                         +$                                               90.00
      Children's books                                                                            +$                                               20.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                      21,459.34
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                      21,459.34
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                              19,094.82
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                             21,459.34

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                             -2,364.52

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtor may have to increase alimony payments




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
                                          Case 19-15265                   Doc 71   Filed 10/01/19         Page 40 of 52




 Fill in this information to identify your case:

 Debtor 1                    Toufic Salim Melki
                             First Name                     Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)         First Name                     Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number              19-15265
 (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                           12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                              Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                 Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Toufic Salim Melki                                                     X
              Toufic Salim Melki                                                         Signature of Debtor 2
              Signature of Debtor 1

              Date                                                                       Date




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                           Case 19-15265                  Doc 71      Filed 10/01/19             Page 41 of 52



 Fill in this information to identify your case:

 Debtor 1                  Toufic Salim Melki
                           First Name                       Middle Name                  Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MARYLAND

 Case number           19-15265
 (if known)
                                                                                                                                             Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                         Unknown            Wages, commissions,
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                        Case 19-15265                 Doc 71          Filed 10/01/19             Page 42 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)   19-15265


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income                Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.            (before deductions
                                                                                    exclusions)                                                     and exclusions)

 For last calendar year:                              Wages, commissions,                         Unknown            Wages, commissions,
 (January 1 to December 31, 2018 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business

 For the calendar year before that:                   Wages, commissions,                      $233,638.00           Wages, commissions,
 (January 1 to December 31, 2017 )                                                                                 bonuses, tips
                                                   bonuses, tips
                                                                                                                      Operating a business
                                                       Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income                Gross income
                                                   Describe below.                  each source                    Describe below.                  (before deductions
                                                                                    (before deductions and                                          and exclusions)
                                                                                    exclusions)

 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
            No.     Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                    individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Citibank Home Equity                                     April 2019 -                    $6,052.02         $237,489.00              Mortgage
                                                                $2,017.34                                                                  Car
                                                                March 2019 -
                                                                                                                                           Credit Card
                                                                $2,017.34
                                                                                                                                           Loan Repayment
                                                                February 2019 -
                                                                $2,107.34                                                                  Suppliers or vendors
                                                                                                                                       Other Residence located
                                                                                                                                    at 8931 Edgewood Rd.,
                                                                                                                                    Gaithersburg, MD

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                        Case 19-15265                 Doc 71          Filed 10/01/19             Page 43 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)   19-15265


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       United Bank Home                                         April 2019 -                    $8,697.00         $377,511.85         Mortgage
                                                                $2,899.00                                                             Car
                                                                March 2019
                                                                                                                                      Credit Card
                                                                -$2,899.00
                                                                                                                                      Loan Repayment
                                                                February 2019 -
                                                                $2,899.090                                                            Suppliers or vendors
                                                                                                                                      Other 1530 Key Blvd.,
                                                                                                                                    #728 Arlington, VA


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe
       Cynthia Melki                                            Debtor paid                   $72,000.00                  $0.00     Allimony & Child Support
                                                                $3,000.00 on the
                                                                1st and 15th of
                                                                each month for
                                                                the period from
                                                                December 15,
                                                                2017 thru
                                                                December 15,
                                                                2018

       Salah Gholmieh                                           Throughout 2018               $32,450.00           $27,550.00
       Main Road
       Chtouta
       Bekaa Valley
       Lebanon


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                         Status of the case
       Case number
       Cynthia Melki                                            Divorce                     Circuit Court for                          Pending
       vs                                                                                   Montgomery County, MD                      On appeal
       Toufic Melki
                                                                                                                                       Concluded
       138142-FL

Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-15265                 Doc 71          Filed 10/01/19             Page 44 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)    19-15265


       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number
       Toufic Melki                                             Lawsuit                     District Court for                          Pending
       vs                                                                                   Montgomery County                           On appeal
       Craig Flury                                                                                                                      Concluded
       060100067402018

       Toufic Melki                                             Lawsuit                     Circuit Court for                           Pending
       vs                                                                                   Mongtomery County                           On appeal
       Saba Armani                                                                                                                      Concluded
       433713V

       Toufic Melki vs. Jean Marie Rianchi                                                  Lebanon                                     Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded


       Toufic Melki vs. Froseen Armani                                                      LEbanon                                     Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded


       Toufic Melki vs. Fadi Melki                                                          Lebanon                                     Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded


       Toufic Melki vs. Soumayya Melki                                                      Lebanon                                     Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded


       Toufic Melki vs. Najwa Melki                             Contract                    Lebanon                                     Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded


       Toufic Melki vs. Tonias Samaha                           Contract                    Lebanon                                     Pending
                                                                                                                                        On appeal
                                                                                                                                        Concluded



10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-15265                 Doc 71          Filed 10/01/19             Page 45 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)    19-15265


12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
        No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:
       Jamal Elshareef                                               Money                                                                             $8,000.00


       Person's relationship to you:


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       McNamee Hosea                                                 Retainer: $13,500.00                                                            $13,500.00
       6411 Ivy Lane - Ste. 200
       Greenbelt, MD 20770




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                                        Case 19-15265                 Doc 71           Filed 10/01/19            Page 46 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)    19-15265


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred
       Citibank                                                 XXXX-180                      Checking                  Joint account                         $0.00
                                                                                              Savings                   with Cynthina
                                                                                              Money Market              Melki
                                                                                              Brokerage
                                                                                              Other

       PNC                                                      XXXX-                         Checking                  Closed:                         $1,200.00
                                                                                              Savings                   Owned with Fadi
                                                                                              Money Market              Melki
                                                                                              Brokerage
                                                                                              Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?            Describe the contents                  Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                               have it?
                                                                     State and ZIP Code)



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-15265                  Doc 71            Filed 10/01/19               Page 47 of 52
 Debtor 1      Toufic Salim Melki                                                                               Case number (if known)   19-15265


       Name of Financial Institution                                 Who else had access to it?                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                                 have it?
                                                                     State and ZIP Code)

       Citibank                                                      Toufic Salim Melki                         3-4 oz of Gold;                        No
       1400 Research Blvd                                                                                                                              Yes
       Rockville, MD 20850


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents               Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                         have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

       ezStorage, Unit 3859                                                                                     Old furniture from The Atrium          No
       807 S. Fredrick Ave                                                                                      Condo (apartment #728)                 Yes
       Gaithersburg, MD 20877                                                                                   [$245.00 per month]


 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                           Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you        Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                        Case 19-15265                 Doc 71           Filed 10/01/19            Page 48 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)   19-15265


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                    Status of the
        Case Number                                                  Name                                                                        case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business              Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        The Retina Centers of Washington,                       Ophthalmology / Retina Disease                   EIN:         XX-XXXXXXX
        P.C.                                                    surgery
        t/a Toufic Melki MS, MD, PA                                                                              From-To      1992 - present
        15020 Shady Grove Rd., #302
        Rockville, MD 20850

        Retina One                                                                                               EIN:         XX-XXXXXXX
        8931 Edgewood Rd.
        Damascus, MD 20872                                                                                       From-To


        CYNASA Holdings, LLC                                                                                     EIN:         XX-XXXXXXX
        10520 Shady Grove Rd., Ste 302
        Rockville, MD 20850                                                                                      From-To


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Toufic Salim Melki
 Toufic Salim Melki                                                      Signature of Debtor 2
 Signature of Debtor 1

 Date                                                                    Date


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                       Case 19-15265                  Doc 71          Filed 10/01/19             Page 49 of 52
 Debtor 1      Toufic Salim Melki                                                                          Case number (if known)   19-15265


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
              Case 19-15265   Doc 71   Filed 10/01/19   Page 50 of 52


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




    Bank of America
    P.O. Box 15019
    Wilmington, DE 19886-5019



    Christopher J. Gowen
    Gowen Silva & Winograd PLLC
    513 Capitol Ct., NE, Ste 100
    Washington, DC 20002



    Christopher J. Gowen, Esq.
    Gowen Silva & Winograd PLLC
    513 Capitol Court, NE, Ste. 100
    Washington, DC 20002



    Citi Card
    P.O. Box 70166
    Philadelphia, PA 19176-0166



    Citibank Home Equity
    P.O. Box 790110
    Saint Louis, MO 63179-0110



    Citibusiness
    P.O. Box 769018
    San Antonio, TX 78245



    Costo Citibank
    P.O. Box 6500
    Sioux Falls, SD 57117



    Cynthia Melki
    129 Gibbs Street
    Apt 207
    Rockville, MD 20852



    Dembo Jones, P.C.
    6010 Executive Blvd. Ste. 900
    Rockville, MD 20852
          Case 19-15265   Doc 71   Filed 10/01/19   Page 51 of 52



Deposition Services
12321 Middlebrook Rd., Ste. 210
Germantown, MD 20874-1518



Ellery Johannessen
4550 Montgomery Ave., Ste. 706N
Bethesda, MD 20814



Flury And Associates Inc
629 WOOD LOT TRAIL RD
Annapolis, MD 21401



IBL Bank SAL
Kabbara St.
Tripoli
Lebanon



J. Alberto Martinez, M.D.
11300 Rockville Pike, #1202
Rockville, MD 20852



Jean El Khoury, Esq.
Jbeil St
Elie Kouba, 1st Fl
Lourd, Lebanon



Mauck & Baker, LLC
1 North LaSalle St., Ste. 600
Chicago, IL 60602



O'Reilly & Mark, P.C.
12505 Park Potomac Ave., 6th Floor.
Potomac, MD 20854



Paley Rothman
4800 Hampden Lane, 6th Fl.
Bethesda, MD 20814
          Case 19-15265   Doc 71   Filed 10/01/19   Page 52 of 52



Saba Armani
50 Vermon St., #2
Pawtucket, RI 02860



Salah Gholmieh
Main Road
Chtoura
Bekaa Valley Lebanon



Susan Rubin
50 West Montgomery Ave., Ste. 105
Rockville, MD 20850



Theodore Matta, Esq.
Boulevard Center
2nd Fl, Facing Palace of Justice
Tripoli
Lebanon



United Bank
P.O. Box 2373
Charleston, WV 25328



United Bank Home Mortgage
4801 Frederica St.
Owensboro, KY 42301
